181 U.S. 151 (1901)
CODLIN
v.
KOHLHAUSEN.
No. 234.
Supreme Court of United States.
Argued and submitted April 11, 1901.
Decided April 15, 1901.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF NEW MEXICO.
Mr. Andrieus A. Jones for the motion.
Mr. R.E. Twitchell opposing, submitted on his brief.
*152 THE CHIEF JUSTICE: This was a petition filed by appellees in the District Court for Colfax County, New Mexico, praying for a writ of mandamus directed to Codlin, chairman, and Salazar, clerk, of the Board of County Commissioners of the county of Colfax, commanding them to officially sign and execute certain bonds and deliver them to the designated agent of the county for sale, for the construction of a courthouse and jail.
The alternative writ of mandamus was issued and due return made, whereupon, and after hearing, the District Court ordered the peremptory writ to issue, which was done, and the writ served, October 23, 1897.
The case was carried on error to the Supreme Court of the Territory in June, 1898, and it appears from an affidavit in that court that the mandate of the District Court was obeyed and the bonds issued and sold; and from an affidavit in this court that the proceeds were used in the construction of the courthouse and jail, which were completed on or about January 1, 1899. That affidavit also states that Codlin ceased to be chairman or a member of the Board of County Commissioners in January, 1899, and that Salazar ceased to be clerk during or prior to March, 1899.
The Territorial Supreme Court affirmed the judgment of the District Court, August 28, 1899. 9 N. Mex. 565. An appeal from the judgment of affirmance to this court was allowed January 2, 1900, and the record filed here March 28.
We think the cause comes within the rule applied in Mills v. Green, 159 U.S. 651, 653, and cases cited, and the order must be
Appeal dismissed without costs to either party.